                        Case 1:19-cv-08689-LJL Document 26 Filed 07/10/20 Page 1 of 2




                                                                              July 8, 2020


                                                                            MEMORANDUM ENDORSED. the
                         Via ECF                                            conference currently scheduled for July 14,
                         The Honorable Judge Lewis J. Liman                 2020 is ADJOURNED and will be held instead
                         United States District Court                       on July 31, 2020 at 11:30 a.m. SO ORDERED.
                         Southern District of New York                      7/10/2020
CO-MANAGING PARTNERS
                         500 Pearl Street, Room 701
Vincent F. O’Hara        New York, New York 10007
Michael L. Landsman
                              Re:     Ralph Sanzari, et al. v. Metro-North Railroad Company
SENIOR PARTNER
William P. Holm
                                      19-CV-8689 (Liman, J.) (Aaron, M.J.)
                                      LETTER-MOTION TO ADJOURN 7/14/20 CONFERENCE
PARTNERS                              Our File No. 4421.004
Anthony T. Simari
Carol G. Dell
                         Dear Judge Liman:
Valeria A. Kozhich
Chaya R. Biskin-Sitko
                                     The law firm of Holm & O’Hara LLP represents the Plaintiff
SPECIAL COUNSEL
                         Association of Commuter Rail Employees, Division 1 in this action. Your
Joshua R. Bressler
                         Honor’s May 19, 2020 Order directed counsels for Plaintiff and Defendant,
ASSOCIATES               Metro-North Railroad Company (“Metro-North”), to appear for an Initial Pretrial
Michael J. Feinfeld
Katherine M. Morgan      Conference on July 14, 2020 at 11:00 a.m.
Steven E. Glass
Leeor Amsalem                           We write, in accordance with Your Honor’s Individual Practices in
MaryAnne F. Santini
Jessica Brenner          Civil Cases, Rule 1(C), and with the consent of counsel for Metro-North, Neil H.
Erin P. Dyles            Abramson, Esq., to respectfully request an adjournment of the July 14, 2020
                         Initial Pretrial Conference. The reason for this request is that I had an unexpected
                         and very tragic death occur and will be attending funeral services out-of-state on
                         July 14, 2020. This is Plaintiff’s first request to adjourn this conference, although
                         Plaintiff consented to three previous requests for adjournment of this conference
                         which were granted.

                                       Counsels have conferred and respectfully propose the following
                         alternative dates for an Initial Pretrial Conference before Your Honor:

                                      •   Tuesday, July 21, 2020;
                                      •   Wednesday, July 22, 2020 before 12:00 p.m.;
                                      •   Monday, July 27, 2020;
                                      •   Wednesday, July 29, 2020 after 1:00 p.m.; or
                                      •   Friday, July 31, 2020.
      Case 1:19-cv-08689-LJL Document 26 Filed 07/10/20 Page 2 of 2
Hon. Lewis J. Liman, U.S.D.J.
July 8, 2020
Page 2 of 2

              Thank you for your consideration of the foregoing.

                                                  Respectfully,

                                                  HOLM & O’HARA LLP

                                                  Attorneys for Plaintiff

                                                    /s/ Carol G. Dell

                                                  Carol G. Dell, Esq.



CGD/kmm

cc:    Neil H. Abramson, Esq. (via ECF)
       Erin P. Conroy, Esq. (via ECF)
       Ed Valente (via email)
